63724: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63724


Short Caption:AMEZCUA (SERGIO) VS. DIST. CT. (STATE)Classification:Original Proceeding - Criminal - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A290090Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerSergio AmezcuaMichael D. Pariente
							(The Pariente Law Firm, P.C.)
						


Real Party in InterestThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						


RespondentRob Bare


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-04701: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/05/2013Filing FeePetition Filing fee waived.  Criminal.


08/05/2013Petition/WritFiled Petition for Writ of Mandamus or Alternatively Petition for Writ of Habeas Corpus.13-22842




02/13/2014Opinion/DispositionalFiled Per Curiam Opinion. "Petition denied."  Before Gibbons, C.J., and Douglas and Saitta, JJ.  Majority: Gibbons/Douglas/Saitta.  130 Nev. Adv. Opn. No. 7.  SNP 13.14-04701




03/10/2014RemittiturIssued Notice in Lieu of Remittitur.14-07481




03/10/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.


04/28/2014Notice/IncomingFiled Notice from US Supreme Court/Certiorari Filed. A petition for a writ of certiorari was filed 04/17/14 and placed on the docket as Case No. 13-9880.14-13752




07/07/2014Notice/IncomingFiled Notice from Supreme Court of the United States:  Order denying motion to proceed in forma pauperis.14-21901




09/03/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. (Letter dated July 17, 2014) Nos. 58602/59387/63724/64194/56614/58345/62489/62615/57324/59290. (Letter entered in 58602 as document no. 14-29096.)


10/15/2014Notice/IncomingFiled Notice from US Supreme Court/Certiorari Denied. The petition for a writ of certiorari is denied.14-34221